DETAILED ACTION
Continuation
This application is a continuation application of U.S. Application No. 14/222,369, filed on 21 March 2014, now U.S. Patent 10,902,465 (“Parent Application”). See MPEP §201.07. In accordance with MPEP §609.02(II)(A)(2) and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.

Status
This Final Office Action is in response to the communication filed on 6 July 2022. Claims 1-54, 59-61, 66-68, and 73-74 have been canceled currently or previously, claims 55-56, 62-63, and 69-70 have been amended, and no new claims have been added; therefore, claims 55-58, 62-65, and 69-72 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
The filing and acceptance of the Terminal Disclaimer obviates the Double Patenting rejection; therefore, the Examiner withdraws the rejections.
Applicant’s amendment overcomes the rejection(s) under 35 USC § 112; therefore, the Examiner withdraws the rejection(s).
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore, the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 April 2022 was filed after the mailing date of the application on 16 December 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
The Examiner notes that since “data object” is not described, and the apparent plain and ordinary meaning of a data object encompasses just being a table, the “bid acceptance table data object” is understood to merely be a data table, such as may be exemplified by Fig. 8, but not requiring the particulars of Fig. 8.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 55-58, 62-65, and 69-72 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to an apparatus (claims 55-58), a computer program product comprising a non-transitory computer readable medium (claims 62-65), and a method (claims 69-72), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites an apparatus comprising at least one processor and at least one non-transitory memory including computer program code, wherein the at least one non-transitory memory and the computer program code are configured to, with the at least one processor, cause the apparatus to at least: generate a bid acceptance table data object associated with a merchant device based on historical bid data approval data comprising historical consumer-defined accepted values and corresponding historical bid acceptance likelihood values, wherein the bid acceptance table data object indicates a plurality of data relationships between the historical consumer-defined accepted values and historical bid acceptance likelihood values; generate a merchant webpage based on merchant information associated with the merchant device; in response to detecting a consumer device accessing the merchant webpage, generate a prepurchase impression associated with a prepurchase promotion; transmit the prepurchase impression to the consumer device; receive, from the consumer device, bid data indicating an initial consumer-defined accepted value and a consumer acceptance indication of the prepurchase impression at the initial consumer-defined accepted value; generate a recommended consumer-defined accepted value associated with the prepurchase impression based at least in part on the plurality of data relationships between the historical consumer-defined accepted values and historical bid acceptance likelihood values from the bid acceptance table data object; transmit, to the consumer device, the recommended consumer-defined accepted value; receive an updated consumer-defined accepted value from the consumer device in response to the recommended consumer-defined accepted value; determine an internal minimum accepted value based on a threshold bid acceptance likelihood value; and in response to determining that the updated consumer-defined accepted value satisfies the internal minimum accepted value, update the merchant webpage to include the prepurchase impression.
Independent claims 62 and 69 are parallel to claim 55 above, except being directed to a computer program product for facilitating electronic correspondence between a sender and a recipient, the computer program product comprising at least one non-transitory computer readable storage medium having computer executable code portions stored therein, the computer executable code portions comprising program code instructions configured to perform the same or similar activities (at claim 62, and a computer-implemented method comprising performing the same or similar activities (at claim 69). Therefore, claims 62 and 69 are analyzed in the same manner as claim 55 above
The dependent claims (claims 56-58, 63-65, and 70-72) appear to be encompassed by the abstract idea of the independent claims since they merely indicate determining an expected revenue value and whether that value satisfies a minimum expected revenue value (claim 56, 63, and 70), generating and transmitting a promotion offer request to the merchant device, and receiving promotion data (claims 57, 64, and 71), generate, and include at the webpage, promotion impressions (claims 58, 65, and 72), and when not approved within the threshold, provide the consumer a request for a higher acceptance value, a request for a second threshold time, or an option to cancel (claims 61 and 68).
The underlined portions of the claims are an indication of elements additional to the abstract idea (to be considered below).
The claim elements may be summarized as the idea of estimating and informing a client of the likelihood of success (based on a table of likelihood values) for a prepurchase impression bid value; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations; …) grouping of subject matter, and would use mathematical concepts (e.g., relationships, formulas, equations, and/or calculations) to calculate the likelihood(s), minimum(s), and value(s).
The Examiner notes that the “bid acceptance table data object” is merely a table of likelihoods/probabilities of acceptance that can be generated by humans (such as, e.g., by using pen and paper), and as such this, as well as the use of such a table, is included in the abstract idea along with the generating a webpage and impression and receiving 
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are using an apparatus comprising at least one processor and at least one non-transitory memory including computer program code, wherein the at least one non-transitory memory and the computer program code are configured to, with the at least one processor, cause the apparatus to perform the activities or calculations, and/or a computer program product for facilitating electronic correspondence between a sender and a recipient, the computer program product comprising at least one non-transitory computer readable storage medium having computer executable code portions stored therein, the computer executable code portions comprising program code instructions to perform the activities or calculations. These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment.. 
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use.
The additional elements, as indicated above, are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity. At least Applicant ¶¶ 0079-0082 indicate that the various devices and/or computers used are generic in nature.
 
For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as indicated above, are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility. At least Applicant ¶¶ 0079-0082 indicate that the various devices and/or computers used are generic in nature.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, appear encompassed by the abstract idea since they merely limit the idea itself; therefore, the dependent claims do not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

Allowable Subject Matter
Claims 55-74 are indicated as allowable over the prior art.

The following is a statement of reasons for the indication of allowable subject matter:
The closest art of record appears to be Mason (2010/0287103), which discloses transmitting prepurchase impression offers of merchant offers, and where Mason indicates generating a website instead of a webpage, it appears that the individual offers that are shown together (see, e.g., Mason at Fig. 5, ¶ 0070) can or could be reasonably interpreted as each being a webpage, and the alternative embodiment of an exchange where deals may be bid on (see, e.g., Mason at ¶¶ 0073-0080) would appear to indicate the bid data and accepted values as claimed. Where Denker et al. (U.S. Patent Application Publication No. 2012/0078667, hereinafter Denker) discloses bids a product (such as tickets) and assessing winning or accepted bids (see, e.g., Denker at ¶¶ 0293, 0295) and a user editable table defining a pricing matrix, such as ticket prices (see, e.g., Denker at 0205), the table is, however, user editable rather than having accepted values corresponding to acceptance likelihood values. Denker further discloses comparing offers to a minimum acceptable offer and automatically accepting if it meets the specified minimum (Denker at 0029-0093). Van Luchene et al. (U.S. Patent Application Publication No. 2003/0204444, hereinafter Van Luchene) further discloses determining a likelihood of acceptance of offers (see, e.g., Van Luchene at ¶ 0188) and presenting a most likely to be accepted offer (Van Luchene at 0197). However, to combine the various embodiments and number of references into one combination to arrive at the claimed invention would not appear reasonable. Therefore, the claims are indicated to be allowable over the prior art of record.

Response to Arguments
Applicant's arguments filed 6 July 2022 have been fully considered but they are not persuasive.

Applicant first argues the Double Patenting and § 112 rejections; however, as noted above, these rejections are withdrawn. Therefore, Applicant’s arguments are considered moot and not persuasive.

Applicant then argues the § 101 rejections, first alleging (with respect to the “First Prong” of Step 2A in eligibility analysis) “that pending claims do not recite any alleged claim concept that is an abstract idea” (Remarks at 11), and again (after outlining MPEP guidance) “that pending claims are not directed to certain methods of organizing human activity or mathematical concepts” (Id. at 12). Then “Applicant respectfully submits that the amended claims are not directed to ‘certain methods of organizing human activity.’ For example, the amended claims describe features such as, but not limited to” generating a table of likelihood (or probability) values and using that table to recommend a value (Id. at 12-13). However, as noted at the rejection, this is included in the abstract idea and Applicant provides no reasoning or explanation regarding how or why this would NOT be considered one of certain methods of organizing human activity. Essentially, there is no argument here, but rather just a conclusory allegation that the claims are patentable. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them.
Applicant then argues the “Second Prong” (Remarks at 13), alleging “that pending claims recite practical applications…. Specifically, … that pending claims recite a combination of additional elements that integrate the alleged abstract idea into a practical application, in particular, due to one or more requirements that the combination of additional elements in the claim to apply, rely on, or use the alleged abstract idea in a manner that imposes a meaningful limit on the alleged abstract idea, such that it is more than a drafting effort designed to monopolize the exception.” (Id.) Applicant then alleges “that pending claims recite technical solutions to internet-centric problems and provide improvement on computer related technology. For example, paragraph [0003] of the specification highlights that examples of present invention may ‘improve merchant messaging to consumers.’ Paragraph [0142] further highlights that examples of the present invention may reduce network congestion and unnecessary network traffic by ‘avoid[ing] contacting the merchant with excessively low consumer-defined accepted values.’" (Id.) However, the claims contain no “merchant messaging to consumers” such that it may possibly be “improve[d]”. The communications at the claims are between the consumer and the apparatus or system being claimed (apparently as acting in lieu of, or as a proxy for, a merchant), and this communication DOES NOT reduce network traffic or congestion, but rather creates more traffic or congestion – it is just that the traffic or communications are between the customer and the service operating the apparatus or system. 
Applicant then attempts analogy to DDR apparently based on the allegation that “Applicant respectfully submits that pending claims provide solutions to internet-centric problems” (Id. 14), then Applicant repeats the claim, cites specification support for the claims, and again asserts “Similar to the claims at issue in DDR Holdings, the amended claims in the present application may retain visitors to the merchant webpage that is not known from the pre-Internet world” (Id. at 16). However, the holding in DDR is related to changing the function of the hyperlinks used and there is no change or improvement in technology at the instant claims. Further, the instant claims do not “retain visitors”, but rather the claims merely use a web page but do not change or retain traffic or visitors.
Applicant then argues Enfish, asserting that since Enfish “recited a self-referential table [as] an improvement over a conventional database structure” and the instant claims recite a “bid acceptance table data object”, they are analogous. However, the term “data object” does not have support of itself, so as noted above, the “bid acceptance table data object” is merely a data table, and not any improvement to databases or tables as in Enfish.
Applicant then asserts “that the amended claims recite concrete, detailed steps, and therefore are not ‘a drafting effort designed to monopolize a judicial exception.’" (Remarks at 16), repeats the claim limitations, and alleges that “[a]s such, any alleged abstract idea is integrated into practical applications by virtue of the specific steps and calculations” (Id. at 17). However, there is no explanation as to why or how the claims would be considered to integrate into a practical application – there is merely the allegation that somehow this would be. As such Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them. Further, the argument appears to be that any claim with limitations (as ALL claims MUST have) would constitute an integration into a practical application. Thus, the argument appears to be that all patent claims are necessarily a practical application and therefore eligible.
Applicant then asserts that “The MPEP requires the Examiner to consider whether the claim provides an inventive concept under Step 2B” (Remarks at 17-18). However, MPEP 2106.05, as related to “Eligibility Step 2B” and “The Search For An Inventive Concept”, indicates that “[a]n inventive concept ‘cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself’", citing to  Genetic Techs. v. Merial LLC, as supported by Alice, Mayo, and RecogniCorp. Further, Applicant cites to Rapid Litig. Mgmt. that says it is “an additional element … on its own, … [or] when considered in combination with other elements” that is the analysis to be applied. (Remarks at 18). However, Applicant does not (or cannot) identify any element – whether “additional” to the abstract idea or not – that is alleged on its own or in combination with other elements that is, or could, be considered significantly more. Instead, Applicant argues that since the “pending claims recite features that are allowable over the cited references[,] Applicant respectfully submits that these features, when combined with other features cited in the pending claims, recite an inventive concept that is significantly more than any alleged abstract idea” (Id.). Eligibility analysis, however, is separate and distinct from prior art analysis and the Examiner notes that this is self-evident from the plethora of precedent (e.g., Alice and all its progeny) that are issued patents, having overcome the prior art, yet still found to be abstract ideas. Therefore, Applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Relyea, Jr. et al. (U.S. Patent Application Publication No. 2014/0040007, hereinafter Relyea) discloses the same general type of promotion presentations as described by Applicant (see Relyea at least at Figs. 7-8 and the associated discussion).
Sedighian (U.S. Patent Application Publication No. 2014/0180803, hereinafter Sedighian) discusses ranking deals (0017, Fig. 2), and likelihood of approval of a user’s request (0007, 0021) related to deals offered at a store for off-peak hour purchases (Abstract, 0022).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622